Citation Nr: 1411195	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  06-07 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for schizophrenia, chronic, paranoid type.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel

	


INTRODUCTION

The Veteran served on active duty from January 1980 to September 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which continued a 10 percent disability rating for the Veteran's service-connected schizophrenia.  

By rating decision dated in November 2010, the RO increased the Veteran's disability rating for schizophrenia from 10 percent to 50 percent with an effective date of November 22, 2004, the date of the Veteran's current claim on appeal for an increased rating.  Where a veteran has filed a notice of disagreement (NOD) as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Veteran's schizophrenia increased rating claim remains before the Board.  

In February 2010 and September 2011 the Board remanded this case for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

As was noted in the September 2011 remand, in an August 2011 statement, the Veteran's representative indicated that the Veteran's schizophrenia affected his employability.  This statement raised a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim was added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from April 2001 through August 2013 (to include VA examination reports dated in April and August 2013) which were considered by the RO in the most recent August 2013 supplemental statement of the case (SSOC).  The remaining documents in Virtual VA and VBMS are either duplicative or irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's major depressive disorder and polysubstance abuse disorder cannot be dissociated from his service-connected schizophrenia.

2.  The Veteran's schizophrenia has been manifested by no more than some occupational and social impairment with reduced reliability and productivity due to such symptoms as nightmares, sleep disturbance, anxiety, depression as well as depressed mood and affect.  

3.  The Veteran is only service connected for one disability, schizophrenia, chronic, paranoid type, evaluated as 50 percent disabling.  This evaluation does not meet the schedular requirements for assignment of a TDIU.

4.  The Veteran's service-connected schizophrenia does not preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 percent for schizophrenia are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9203 (2013).

2.  The criteria for assignment of a TDIU have not been met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's claim that his service-connected schizophrenia is more disabling than currently evaluated.  He also contends that he is unemployable due to his schizophrenia.      

	Schizophrenia
	
Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.    

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board notes that effective November 7, 1996, VA revised the criteria for diagnosing and rating psychiatric disabilities.  61 Fed. Reg. 52695 (1996).  As the Veteran filed his claim after the rating criteria was revised, only the new rating criteria is considered. 

The Veteran's service-connected psychiatric disorder is currently rated under DC 9203. 38 C.F.R. § 4.130, the rating criteria for schizophrenia, paranoid type.  That DC provides that schizophrenia, paranoid type should be rated under the general rating formula for mental disorders. 

Under that code, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995) 

A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF of 41-50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61-70 is defined as some mild symptoms OR some difficulty in social, occupational, or school functioning.  A GAF of 71-80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  A GAF of 81-90 would indicate absent or minimal symptoms and a GAF of 91 to 100 would indicate superior functioning in a wide range of activities; no symptoms. 

Service treatment records show that the Veteran was hospitalized and diagnosed with schizophreniform disorder of moderate severity in June 1981.  By rating decision dated in October 1981 the RO granted service connection for schizophreniform disorder and assigned a 30 percent disability rating effective September 23, 1981.  A September 1988 VA examination report indicated that the Veteran's diagnosis of schizophreniform disorder should be converted to schizophrenia, undifferentiated type.  This was effectuated by rating decision dated in October 1988.  The Veteran's schizophrenia was decreased to 10 percent effective April 1, 1991 and, as above, increased to 50 percent effective November 22, 2004, the date of the current claim on appeal.       
	
Evidence relevant to the severity of the Veteran's schizophrenia includes VA examination reports dated in November 2006, June 2010, and April 2013.  

During the November 2006 VA examination the Veteran denied any ongoing psychiatric treatment.  He indicated that his symptoms were primarily related to problems with sleep, describing that he awakens two to three times during the night for reasons that were unclear.  He had been diagnosed with sleep apnea, for which he was receiving treatment.  He did not describe upsetting dreams or nightmares.  He had no trouble falling asleep and he may get four hours of sleep per night.  He described his mood as "fussy."  He did not describe persuasive depression.  His appetite fluctuated and he was overweight from eating too much and too often during the night.  He retained a sexual interest, but there appeared to be some strain within the family so he and his wife slept in separate rooms and his wife spent much of her time with her mother.  The Veteran's energy was adequate.  He had a capacity for enjoyment and he enjoyed his daughters, going to church and fishing with one of his friends.  There was no suicidal thinking.  Occasionally, he was forgetful but he described his concentration as "good."  He talked about feeling guilty that he did not use his benefits better earlier on in life and felt guilty about not providing as adequately as he could for his family and was very conscientious about this.  He did not describe psychotic symptoms.  There was no disorganized thinking.  The Veteran did not describe major distrust and described getting along with most people, such as at work, where he reported that he behaved professionally and was treated and treated others with respect.  There were no panic attacks.  

The Veteran did have anxiety from time to time and worry, often thinking about the negative influence of his mother-in-law and also thinking about his mother who died two years earlier, whom he was close to.  He did worry about being able to provide adequately for his family and progressing with more success in life.  

He referred to himself as doing self-medication related to alcohol and cocaine.  In this respect, he reported a history of smoking marijuana in his youth, prior to and after his military service.  He also started using cocaine during military service and had used cocaine off and on since service.  He reported that he smoked crack two times per week.  He abused alcohol over many years and, at the time of the examination, appeared to be dependent on it, drinking about a half pint of vodka every day, feeling nervous or anxious if he did not do this.  He denied legal trouble associated with drinking, particularly a DUI (driving under the influence).  He reported missing work due to his substance abuse problems but had never had any treatment.  

The Veteran indicated that he had been married to his wife for 16 years and that they had two teenage daughters, one who was autistic.  He described family strain associated with his wife and his in-laws.  The Veteran had an "excellent" work history with Marriott Hotels, working himself up from the kitchen to becoming a clerk and an auditor.  This job was discontinued after 20 years.  The Veteran reported that for the last 10 years he had worked as a janitor for a community associated in a daycare program.  He indicated that he would like to find a job that paid more.  

The Veteran performed his activities of daily living well and, besides the activities as noted above which included his children, church, and fishing, he would watch television.  He had one very good friend and talked very positively about the effects of his church on his progress.  

On mental status examination, the Veteran was casually dressed, clean and alert, had good energy, and was well-oriented times four.  He spoke in a normal tone and rate and was coherent.  He made good eye contact and interacted appropriately.  There were no unusual motor movements.  He was goal directed in his thinking and appeared to be an intelligent individual.  Thought content did not reveal psychotic symptoms and there was no suicidal or homicidal thinking.  Mood was described as having aspects of anxiety at times, some guilt and regret and disappointment.  There was no depression.  Affect was such that he was a pleasant individual with a good range and appropriate affect with mild anxiety.  Cognitive functions were grossly intact and he was noted to be competent to manage VA benefits.  

The examiner noted the Veteran's prior diagnosis of schizophrenia but noted that the Veteran did not currently meet the DSM-IV criteria for a diagnosis of schizophrenia.  Instead, the examiner noted that the Veteran met the criteria for diagnoses of alcohol dependence as well as cocaine abuse and anxiety disorder, not otherwise specified, mild.  However, the examiner also noted that the Veteran's current psychiatric diagnoses were at least as likely as not a continuation of the Veteran's "history of schizophrenia."  

The examiner wrote that the Veteran's level of functioning, as it was influenced by his symptoms, did not show occupational limitations.  He did show some family strain and possibly some limitations in that respect and some mild manifestations interpersonally in social relationships, such that his GAF was placed at a level of 70, taking into account the degree of his symptoms and the presence of his substance abuse.  It was possible that when the Veteran's substance abuse was not part of the picture and was in remission, that there will be other descriptions of his GAF and his diagnoses.  It was suggested that the Veteran be reevaluated when he was free from any substance abuse diagnoses for over six months.  

The examiner noted that the GAF of 70 was a combined GAF for all of the diagnoses on Axis I without there being the ability to sort them out individually due to overlapping symptoms.  It was noted that the Veteran did not describe missing a significant amount of work due to his psychiatric symptoms in the last year.  

During the June 2010 VA examination the Veteran reported a significant history of psychiatric treatment.  He was taking anti-psychotic, anti-depressant, and anti-anxiety medication and was in group therapy.  The effectiveness of therapy was fair and the medications stopped the Veteran's hallucinations and made him less paranoid.  The Veteran reported that his hallucinations were under control for the most part.  He had heard his father's voice insulting him about five to six times over the past year at times when he was under more stress which lasted for minutes.  The Veteran experienced mild vague paranoia which lasted for minutes and was not daily.  He claimed that he felt like a prisoner in his own home at times, but by that that his wife's cousin brought alcohol into the home and all of his resources went to caring for his daughters.  He reported a dysphoric mood most of the time, lasting for a few hours, of mild to moderate severity, due to not being able to provide for his daughters as much as he would like to and due to loneliness.  

Psychiatric examination revealed a clean, neatly groomed, and casually dressed appearance.  Psychomotor activity was unremarkable and speech was spontaneous, clear, and coherent.  His attitude towards the examiner was cooperative and his affect was flat.  His mood was dysphoric.  With regard to attention, the Veteran was able to do serial 7s and was able to spell a word forward and backward.  Orientation was intact to person, time, and place.  Thought process was circumstantial and thought content centered on preoccupation with one or two topics with paranoid ideation.  There were no delusions.  With regard to judgment, the Veteran understood outcomes of behavior.  He was of average intelligence and he demonstrated insight, understanding that he had a problem.  The Veteran reportedly had a sleep impairment, specifically that he only slept four hours each night.  The Veteran denied hallucinations and there was no inappropriate behavior.  He interpreted proverbs appropriately and did not have any obsessive/ritualistic behavior.  There were no panic attacks, homicidal thoughts, or suicidal thoughts.  Impulse control was fair and there were no episodes of violence, rather an occasional loss of temper.  There were no problems with activities of daily living, specifically household chores, toileting, grooming, shopping, self-feeding, bathing, dressing/undressing, engaging in sports/exercise, traveling, driving, or other recreational activities.  

The Veteran reported that he lived with his wife and daughters, along with his wife's alcoholic cousin.  He had a good rapport with his daughters, a fair rapport with his wife but no sex in recent years due to his wife's lack of interest.  He reportedly had minimal contact with four siblings as they did not live close.  He reported that he obtained a CNA (certified nursing assistant) license after taking a course in 2008.  He denied any arrests and reported that he had no close friends.  He stopped taking marijuana in November 2009 and last used cocaine in March 2010.  He occasionally used small amounts of beer.  Memory was normal.  

The Veteran indicated that he was not employed.  He was working as a home health aid in 2009 but stopped due to minimal work/per diem.  He indicated that he obtained a certificate to work as a certified nurse assistant in April 2010 and was looking for work as a CNA.  The Veteran denied that his unemployment was due to his psychiatric problems.  

The examiner diagnosed schizophrenia, paranoid type, depression, not otherwise specified, and polysubstance abuse.  The examiner noted that the Veteran's hallucinations, depressed mood, and remission of marijuana and cocaine resulted in the Veteran's change in diagnoses.  The examiner assigned a GAF of 60 for the Veteran's schizophrenia, 65 for the Veteran's depression, and 75 for his substance abuse.  The examiner opined that there was not total occupational and social impairment due to mental disorder signs and symptoms.  However, the examiner did note that the Veteran's mental disorder resulted in deficiencies in thinking, family relations, work, and mood.  Specifically, with regard to thinking, the Veteran was preoccupied with not being able to adequately provide for his daughters, at times with hallucinations, and problems with his sex life.  With regard to family relations, the examiner wrote that the Veteran's lack of sex life with his wife may be related to his periods of depression and hallucinations at times.  With regard to work, the Veteran's reported hallucinations, which occurred six times over the course of the last year, would cause reduced work performance.  With regard to mood, the Veteran was reportedly dysphoric.  There was no reduced reliability or productivity due to mental disorder symptoms.  There was no occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactorily functioning.  There were also no mental disorder signs or symptoms that were transient or mild that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

During the April 2013 VA examination the examiner continued diagnoses of schizophrenia, paranoid type, depressive disorder, and polysubstance abuse.  With regard to the schizophrenia, the examiner noted that this was in remission as the Veteran denied current hallucinations or delusions and symptoms associated with schizophrenia did not appear to be impacting his social or occupational functioning.  With regard to the polysubstance abuse, it was noted that the Veteran drank alcohol, on average six drinks per month.  The Veteran reported that he last used cocaine in December 2012 with sporadic use between May and December 2012, he spent $50 per week on cocaine prior to May 2012.  He last used marijuana in December 2012 and reported infrequent use before that.  

The examiner wrote that it was not possible to differentiate the Veteran's psychiatric symptoms between his three separate psychiatric diagnoses.  Notably, the examiner wrote that the Veteran's symptoms associated with schizophrenia appeared to be in remission.  His most prevalent mental health symptoms were associated with his depression.  Additionally, the Veteran's substance dependence was likely impacting his current psychological symptoms and level of impairment.  Given that the Veteran continued to use alcohol and has most recent drug use was less than three months ago, it was not possible for the examiner to differentiate the extent to which the Veteran's mental health symptoms versus his substance abuse was impacting his level of functioning without resorting to mere speculation.  

The examiner wrote that all of the Veteran's mental diagnoses result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner again opined that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  

The Veteran reportedly lived with his wife and his 21-year-old special needs daughter.  He also had a 19-year-old daughter who was away at college.  He reported that his relationship with his wife was somewhat strained due to a lack of intimacy.  He reported that there relationship had been more platonic for the last few years, which the Veteran believed was due to his wife's miscarriage in 2008 and her recent weight gain.  He reported that he had a good relationship with his daughters.  He reported that he had four siblings but that he was not particularly close to them.  He also reported that he had many friends, although most were into "drinking and drugs," so he tried to distance himself from them.  

The Veteran reportedly attended college, studying health information management, since earning his GED in 2010.  Originally, he was attending classes full time, but this dropped down to six credits per semester due to his work schedule.  The Veteran reported that school can be difficult at present because he becomes tired due to the muscle relaxers he has to take for his back pain.  Since May 2012, the Veteran had worked full time in housekeeping at the Miami VA Medical Center (VAMC), through the vocational rehabilitation program at that facility.  The Veteran denied having any major issues getting along with people at work, although, dealing with his supervisors who "don't act like professionals" can be a challenge at times.  He denied having any problems at work related to his work performance, although he reported that he once received a "verbal notice" from his supervisor regarding the necessity of bringing in a doctor's note when he needs to call off due to his daughter's health problems.  The Veteran shared that his only problems with work was his back pain.  As he stated, "[s]tanding for 8 hours hurts my back.  I have to take a lot of muscle relaxers.  Driving home, I can get sleepy at times.  I love the work.  I love being a provider for my family, but the pain can be unbearable at times."  

It was noted that, since his June 2010 VA examination, he had continued to participate in mental health treatment at the Miami VAMC, although with fluctuating consistency.  During his most recent mental health appointment in March 2013, the Veteran reported that he had stopped taking the only psychotropic medication he was prescribed (Celexa) in approximately December 2012.  However, he denied any recurrence of depression or psychotic symptoms.  The Veteran was diagnosed with polysubstance dependence and "schizophrenia residual" during this visit and given a GAF score of 60, indicating the presence of mild to moderate symptoms and/or mild to moderate impairment in functioning.  

The Veteran reported that he believed that he was managing his mental health symptoms "pretty good."  He reported that, at times, he "can hear" his father belittling him, although his father passed away a few years ago.  However, after additional exploration, the Veteran shared that he will think about a past incident in which his father belittled him in front of others, but he did not actually hear his father's voice from the external environment.  He denied any hallucinations or delusions.  

The Veteran reported that he often worried about the future of his daughter who had special needs.  He also felt lonely because his wife spent much of her time at her mother's house and she had no interest in intimacy.  The Veteran shared that he would become sad at times, but these sad periods only came approximately once or twice a month and usually lasted for no more than one hour.  He also reported that he had difficulty sleeping and averaged only three hours of sleep per night, but this could be due to his sleep apnea.  Additionally, the Veteran shared that he will overeat at night and had gained 30 pounds in the last year.  He also reported that his self-esteem had declined because he was unable to go to school full time due to his work scheduled and back pain.  He stared that when he was going to school full time, he felt more able to concentrate on the work and his grades were better.  

On mental status examination, the Veteran was asked to describe his mood in the last few weeks which he described as: "Serious,  Very serious.  I feel like my father cheated me because I had to start work at a very early age.  If I could have gotten this education or some better skills, I wouldn't have to stand up working for 8 hours in pain.  I would be able to provide for my family without pain."  The Veteran appeared depressed.  On memory testing the Veteran had complete immediate memory but recall was mildly impaired.  Recent and remote memory was good.  He was able to count backwards from 100 by 7's.  Orientation and speech were within normal limits and his appearance was somewhat unkempt.  His attitude toward the examiner was polite and cooperative.  Thought content/process as well as psychomotor activity were within normal limits.  Hallucinations and delusions were denied and judgment and insight were adequate. With regard to suicidal ideation, the Veteran reported that a few times per year, he will think that his family would be better off without him, particularly after an argument with his wife or when finances are tight.  However, he denied any overt suicidal ideation, plans, or intent.  He also denied homicidal intent. 

The examiner noted that the Veteran suffered from the following symptoms: depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work and social relationships.  There was no anxiety, suspiciousness, panic attacks, near-continuous panic or depression, memory loss, flattened affect, impaired speech, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, gross impairment in through processes or communication, difficulty in establishing and maintain effective work and social relationships, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control such as unprovoked irritability with periods of violence, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, or disorientation to time or place.  It was noted that the Veteran was capable of managing his financial affairs.  

With regard to the Veteran's employability, the examiner wrote that the Veteran was currently employed full time as a housekeeper at the Miami VAMC.  He was also attending college part-time.  He denied having any major problems getting along with his supervisors and coworkers and he denied a history of disciplinary actions at work.  The Veteran's service-connected paranoid schizophrenia appeared to be largely in remission.  He did present with mild to moderate depressive symptoms, but these symptoms did not appear to be having a significant impact on his work performance.  The Veteran had been able to manage his symptoms largely independently in that his participation in mental health treatment had been sporadic and he had not taken any type of psychotropic medication since December 2012.  During his most recent psychiatric appointment in March 2012, the Veteran was given a GAF score of 60, indicating the presence of only mild to moderate symptoms and/or mild to moderate impairment in functioning.  It was the opinion of the examiner that the Veteran's mental health issues were not impairing his ability to secure and maintain substantially gainful employment.  Thus, the Veteran did not meet the criteria for a TDIU for his service-connected paranoid schizophrenia.  
	
Also of record are VA outpatient treatment records dated through August 2013 along with a May 2010 statement showing that the Veteran was living at a homeless shelter from May 2004 through September 2004.  These records show GAF scores ranging from 45 (June 2008 at the time of a hernia repair) to 60 (April 2004), however, on average, the Veteran has been assigned a GAF of 55.  .An April 2004 VA treatment record shows a diagnosis of acute adjustment disorder with depressed mood and a GAF of 60.  It was noted that the Veteran was separated from his wife and two children and that he was experiencing difficulties in his present job, specifically, the Veteran worked as a van driver transporting children and was at risk of losing his job due to reports of him falling asleep while driving due to sleep apnea.  An August 2004 VA treatment record also shows that the Veteran was in trouble at work due to sleeping while driving a bus.  

An August 2013 treatment record shows that, while the Veteran reported abstinence from cocaine, he tested positive for cocaine on drug testing.  He reported that he was only smoking two cigarettes per day.  He continued to work full time as a housekeeper.  The Veteran's house was in foreclosure and he was looking for ways to secure housing for him and his family.  He continued to go to school with the help of vocational rehabilitation.  The Veteran denied any ideas of harming self or others.  He was complaint with pharmacotherapy.  He noted increasing depression and psychotic symptoms as a result of recent stressors.  The Veteran denied ideas of harming self or others.  He also denied hallucinations or delusions.  The Veteran's insight and judgment were fair.  He was in a contemplative stage regarding alcohol/drug use.  Diagnoses of cocaine dependence, alcohol dependence, and major depression were continued and he was assigned a GAF of 55.    

Also of record are private examination reports dated from December 2010 through January 2011 which pertain to the Veteran's claim for Social Security disability benefits.  Significantly, this claim was denied in November 2012.  The December 2010 report shows that the Veteran had been separated from his wife since November 2010 and had been unemployed since May 2008.  On mental status examination the Veteran was appropriately dressed and clean and also maintained adequate eye contact with the examiner.  His expression of affect was congruent to his thought content.  He stated that he felt depressed and exhibited a sad facial expression.  He had no energy or motivation and was observed to be somewhat lethargic.  He stated that he stayed in bed most of the time.  He admitted having suicidal thoughts but denied having any plans to commit suicide.  He had not been sleeping well and this made him feel tired during the day.  The Veteran stated that he heard voices and felt anxious about his perceptual experience.  The voices sometimes put him down and cause him to feel depressed.  Mainly, he thought about his special needs daughter and the problems he had in his life.  He had heard his father's voice putting him down and humiliating him.  At night, he also heard his wife's first cousin who passed away recently and heard footsteps around the house.  

During the assessment he was alert, coherent, and well oriented to time, place, and person.  His immediate memory was adequate as he was able to repeat six digits forward and four backwards.  Recent memory was also adequate as he was able to recall two of the three words he had been told at the beginning of the session.  Remote memory was intact for important information about his life.  He was able to state the name of the current president of the United States as well as three of the previous ones.  He had insight to accept his mental condition.  He stated that he had nervous breakdowns in the past and he knew that he had psychotic problems and lost touch with reality.  At that time, the Veteran did not appear to have any psychotic problems other than his perceptual experiences.  He was not delusional but exhibited some paranoid delusional thoughts such as when he stated that he thought his father cursed him and was the reason for his problems.  He appeared to have a concrete thinking style.  His judgment appeared to be adequate during the assessment but may be impaired during a psychotic episode.  The examiner continued a diagnosis of schizophrenia.  

With regard to daily activities, it was noted that the Veteran was able to drive and came to the appointment alone.  He drove his daughter to school, attended a VA drug program, and took a college course.  He watched television by himself often.  He took care of his hygiene needs alone, however, when he felt very depressed, he did not care to bathe.  He reported that he did not have a social life at the time and had a poor relationship with his wife which he was separated from.  However, he stated that he planned to reconcile with his wife, even though there was no intimate relationship.  

During the January 2011 Social Security assessment, it was noted that the Veteran was being seen by a psychiatrist and taking medication.  The Veteran complained of decreased sleep and felt as if he heard hallucinations.  He denied visual hallucinations.  He described a history of status post suicidal ideation without plan or attempt requiring hospitalization in the 1980s.  He was status post cocaine and marijuana use Naltrexone and rehabilitation currently part of his treatment.  Mental status examination revealed a history of status post suicidal ideation as well as history of psychotic features - auditory hallucinations.  Cognitive function was grossly intact.  The Veteran had a normal affect, dealt with the examiner appropriately, and dressed appropriately.  

Based on these findings, the Board finds that the evidence of record does not substantiate an evaluation greater than 50 percent.  At the outset, the Board notes that, in addition to schizophrenia, the medical evidence also reflects current diagnoses of major depressive disorder and polysubstance abuse.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As above, the April 2013 VA examiner opined that it was not possible to differentiate the Veteran's psychiatric symptoms between his three separate psychiatric diagnoses.  Hence, the Board has considered all of the Veteran's psychiatric symptoms in evaluating his service-connected schizophrenia.

While the Veteran's psychiatric symptoms have vacillated since his November 2004 claim for an increase, at no time since November 2004 has the Veteran met the criteria for the next higher rating.  As above, during the November 2006 VA examination, the Veteran's primary complaint was sleep disturbance.  And, while the Veteran reported hallucinations of his father's voice in in June 2010, the April 2013 VA examination report shows that these were not actual hallucinations as he did not hear his father's voice from the external environment.  During the April 2013 VA examination the Veteran's symptoms included depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work and social relationships.  Throughout the course of this appeal, the Veteran has been married to his wife and maintains a significant relationship with their daughters.  As for industrial impairment, while the Veteran was out of work for a period of time over the course of the appeal, it appears that he was attending school during these periods of unemployment and has been employed full time as a housekeeper for VA since May 2012.  

Collectively, these symptoms suggest occupational and social impairment with reduced reliability and productivity, the level of impairment consistent with a 50 percent rating.  As such, the Board finds that his schizophrenia has more nearly approximated the criteria for a 50 percent rating during the entire period on appeal.
	
While the Veteran has not demonstrated all of the symptoms associated with the 50 percent rating criteria, the Board is well aware that not all of the demonstrative symptoms must be shown to warrant a higher rating.  In this case, the Board finds that the Veteran's overall symptomatology picture, as well as, in particular, symptoms of depressed mood, chronic sleep impairment, and disturbances in motivation and mood, support the assignment of the 50 percent rating.

The Board also notes that, while the Veteran's symptoms have somewhat varied in their severity during the time since he applied for an increased rating in November 2004, the symptoms demonstrated by the Veteran and the evaluations he has received from numerous medical professionals have been, essentially, consistent, indicating that a rating of 50 percent for schizophrenia should be assigned from the date of the November 2004 claim to the present, with no need for a "staged rating." See Hart.

The Veteran's schizophrenia is not shown to be so disabling so as to warrant an evaluation of 70 percent under DC 9203.  Specifically, there is no evidence of such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a work-like setting).  In sum, the Board concludes that the Veteran's schizophrenia is not manifested by symptomatology that approximates, or more nearly approximates, the criteria for an evaluation in excess of 50 percent under DC 9203.  See 38 C.F.R. § 4.7.

While a June 2008 VA treatment record shows a GAF score of 45, i.e., serious symptoms, the totality of the evidence reflects symptoms warranting no more than a 50 percent rating under the applicable criteria.  The evidence does not demonstrate that the service-connected schizophrenia is productive of occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.  While the Veteran may suffer from some level of social impairment, in that he has been withdrawn and isolative, with minimal socialization, the evidence does not show that he necessarily is prevented from establishing and maintaining such relationships.  
	
The above determination is based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any point since the November 2004 claim for an increased rating, the Veteran's service-connected schizophrenia has reflected so exceptional or so unusual a picture as render inadequate the schedular criteria for rating the disability and to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in the December 2005 statement of the case).

As above, there is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun, 22 Vet. App. at 115.  The Board finds that schedular criteria are adequate to rate the Veteran's depressive schizophrenia at all times pertinent to this appeal.  As noted, VA's rating schedule provides various, alternative means for evaluating psychiatric disorders, to include on the basis of varying psychiatric symptoms.  Unfortunately, as explained above, the disability under consideration simply does not meet the criteria for a higher rating under any potentially applicable rating criteria.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227. 

For all the foregoing reasons, the Board finds that, prior a disability rating greater than 50 percent rating for schizophrenia is not warranted.

TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service connected for only one disability, his schizophrenia, evaluated as 50 percent disabling.  A combined disability evaluation of 50 percent is in effect.  38 C.F.R. § 4.25.  Therefore, he does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.

As above, during the April 2013 VA psychiatric examination, it was noted that the Veteran had been employed full time as a housekeeper at the Miami VAMC since May 2012.  He was also attending college part-time.  He denied having any major problems getting along with his supervisors and coworkers and he denied a history of disciplinary actions at work.  The Veteran's service-connected paranoid schizophrenia appeared to be largely in remission.  He did present with mild to moderate depressive symptoms, but these symptoms did not appear to be having a significant impact on his work performance.  Thus, the examiner opined that the Veteran's mental health issues were not impairing his ability to secure and maintain substantially gainful employment.  Also, while the Veteran reported being out of work for a period of time during the June 2010 VA examination, it appears that he was attending school during these periods of unemployment.  While the Veteran may have been unemployed for a brief time during the appellate period, he is currently employed and thus does not meet the criteria for a TDIU.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration, but concludes that this case presents no unusual or exceptional circumstances that would justify a referral of the total rating claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  There is no evidence of anything out of the ordinary, or not average, in the appellant's situation. The appellant's service-connected condition may affect his abilities to some degree, but there is no evidence that he is unable to perform substantially gainful employment as a result of this condition.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008). 

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the appellant's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disorder or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorder, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b).

	Notice and Assistance
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include AMC).  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, a December 2004 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Subsequent March 2010 and June 2012 letters provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Further, the letters specifically informed the Veteran to submit any evidence in his possession pertinent to the claims (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  These letters meet the Pelegrini and Dingess/Hartman content of notice requirements (as applicable).  These letters also met VCAA's timing of notice requirement as, after issuance of the letters, the claims were readjudicated in February 2011 and August 2013 supplemental statements of the case.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations.  Also of record is a November 2012 determination from the Social Security Administration denying the Veteran disability benefits.  The Board also finds that no further RO action, prior to appellate consideration, is required.  The Veteran has not identified any additional records that are relevant to his rating claims on appeal, and the Board finds that no additional RO action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required.  

In particular, the Board notes that the Veteran has-been afforded adequate VA examinations in November 2006, June 2010, and April 2013, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate his service-connected disability.  

This case was previously remanded by the Board in February 2010.  Significantly, it was noted that, in June 2008 correspondence, the Veteran reported an increase in severity with regard to his service-connected schizophrenia.  As such, the Veteran was afforded a contemporaneous examination in June 2010.  The case was remanded by the Board again in September 2011.  At that time, it was noted that the issue of TDIU had been raised and proper notice as well as a medical opinion regarding the Veteran's employability was required.  It was also noted that there were outstanding private and VA treatment records dated from March 2010 not yet associated with the claims file.  As such, the Veteran was provided with proper notice regarding the TDIU claim in June 2012, afforded an examination with a medical opinion regarding employability in April 2013, and VA treatment records dated through August 2013 were obtained.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also otherwise presents no basis for further development to create any additional evidence to be considered in connection with any of the matters currently under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


ORDER

A disability rating greater than 50 percent for schizophrenia is denied.

A TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


